United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, DALLAS
PROCESSING & DISTRIBUTION CENTER,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1104
Issued: March 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 17, 2019 appellant filed a timely appeal from a February 28, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant’s compensation
benefits should be suspended, effective October 14, 2018, for failure to complete a Form EN1032
as requested; (2) whether appellant received an overpayment of compensation in the amount of
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the February 28, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

$8,198.70 because OWCP failed to suspend her monetary compensation for the period October 14,
2018 through January 5, 2019; (3) whether OWCP properly found appellant at fault in the creation
of the overpayment and thereby precluded from waiver of recovery of the overpayment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior order and decision are incorporated herein by reference. The
relevant facts are as follows.
On May 28, 1993 appellant, then a 44-year-old full-time manual clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel
syndrome due to factors of her federal employment including pulling tape and the constant
movement of stamping mail. She underwent a right carpal tunnel release in October 1993 and a
release on the left in August 1994. OWCP assigned File No. xxxxxx270, and accepted the claim
for bilateral carpal tunnel syndrome.4
Appellant underwent cervical spine surgery in November 1996 and pump insertion for pain
medication on October 17, 2000. OWCP subsequently expanded the claim to include: the
conditions of post-laminectomy syndrome, cervical region; displacement of lumbar intervertebral
disc without myelopathy; lumbar spondylosis with myelopathy; displacement of cervical
intervertebral disc without myelopathy; other psychogenic pain; sprain of neck; and anoxic brain
damage.
Appellant had returned to limited-duty work, four hours a day, on August 5, 1998. She
stopped work on November 1, 1999. OWCP paid appellant wage-loss compensation on the
supplemental rolls as of November 1, 1999 and on the periodic rolls as of January 26, 2003.
OWCP had forwarded EN1032 disclosure forms for appellant’s completion on an
approximate annual basis. Appellant returned a completed EN1032 form on August 25, 2016. At
that time she indicated that her address was in Desoto, Texas.
On July 17, 2017 and July 10, 2018 OWCP informed appellant that federal regulations
required her to report any improvement in her medical condition, any employment, any change in
the status of claimed dependents, any third-party settlement, and any income or change in income
from federally-assisted disability or benefit programs. It notified her that she was required to fully
answer all questions on the enclosed EN1032 form and return it within 30 days or her benefits
would be suspended.5
3

Docket No. 08-1642 (issued September 21, 2009); Order Remanding Case, Docket No. 12-0749 (issued
November 26, 2012).
4

In a prior claim, assigned OWCP File No. xxxxxx169, appellant filed a notice of traumatic injury (Form CA-1)
on September 28, 1988 alleging that she had sustained cervical and back injuries on September 6, 1988 while carrying
mail back and forth to her station because carts were not available. OWCP accepted cervical and lumbar strains. It
administratively combined the files, with OWCP File No. xxxxxx270 becoming the master file.
5
OWCP mailed the letters to appellant’s last known address of record in Desoto, Texas. It did not receive a response
to either request.

2

By decisions dated September 15, 2017 and September 6, 2018, OWCP notified appellant
that her FECA compensation was being suspended effective September 17, 2017 and October 14,
2018, respectively, because she failed to complete EN1032 forms as requested. Both decisions
noted that, if she completed and returned an enclosed copy of the form, her compensation benefits
would be restored retroactively to the date they were suspended. Each was mailed to the Desoto,
Texas address.6 Appellant did not forward a completed EN1032 or respond to these notifications.
By decision dated September 6, 2018, OWCP suspended appellant’s FECA compensation
effective October 14, 2018 for her failure to complete an EN1032 as requested.
A January 10, 2019 overpayment worksheet indicated that for the period October 14, 2018
to January 5, 2019, appellant was paid net FECA compensation in the amount of $8,198.70 to
which she was not entitled.
On January 28, 2019 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $8,198.70 had been created. It explained that
the overpayment occurred for the period October 17, 2018 through January 5, 20197 because
appellant did not return the completed EN1032 form as requested. OWCP found her at fault
because she failed to provide information that she knew or should have known to be material. It
provided an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20). OWCP also forwarded an EN1032 form. It explained its calculation of the
overpayment, informed appellant of the actions she could take, and allotted 30 days for her to
respond.8 Appellant did not respond to the preliminary overpayment determination.
By decision dated February 28, 2019, OWCP finalized the preliminary overpayment
determination. It found appellant at fault in the creation of an overpayment of compensation in
the amount of $8,198.70 because she did not return a completed EN1032 form as required.
LEGAL PRECEDENT -- ISSUE 1
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.9
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed for the prior 15 months.10 If an employee who is
6

OWCP also mailed the September 6, 2018 decision to appellant at an address in Cedar Hill, Texas.

7
OWCP indicated that the period of the overpayment began October 17, 2018 in its introductory statement and
conclusory sentence. However, in explaining the calculation of the overpayment, it indicated that the period began
October 14, 2018.
8

OWCP mailed the preliminary overpayment determination to appellant’s address of record in Desoto, Texas.

9

5 U.S.C. § 8106(b).

10
20 C.F.R. § 10.528; see also R.S., Docket No. 20-0580 (issued September 14, 2020); A.H., Docket No. 15-0241
(issued April 3, 2015).

3

required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant’s compensation benefits
should be suspended, effective October 14, 2018, for failure to complete a Form EN1032 as
requested.
On July 10, 2018 OWCP provided appellant with an EN1032 form for her completion. It
properly advised her that, if she did not completely answer all of the questions and return the
statement within 30 days, her benefits would be suspended.
The record indicates that appellant failed to timely submit a completed EN1032 form
within 30 days of OWCP’s request. Thus, the Board finds that OWCP properly suspended
appellant’s compensation benefits, effective October 14, 2018, pursuant to 20 C.F.R. § 10.528.12
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.13 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.14
Chapter 6.200 of OWCP’s procedures contain instructions on identifying and calculating
an overpayment. Overpayments can be found following a return to work with no wage loss or
partial wage loss compensation based on an incorrect pay rate or when improper deductions for
health and life insurance are made, incorrect payment of augmented compensation, payment for
an improper compensation period or an incorrect schedule award, the receipt of dual benefits,
payment to a surviving spouse under the age of 55 who remarried, forfeiture, or payment after the
death of a claimant or survivor.15 The section describing an incorrect compensation period lists
six scenarios: when wage loss was previously paid for specific time claimed or no wage loss
actually exists, the claims examiner incorrectly entered time of wage loss to which the claimant
was not entitled, wage-loss compensation was paid for less than 14 days, but waiting days were
not withheld, the claimant was paid for sick or annual leave by the employing establishment for
11

Id.; see also 20 C.F.R. § 10.525.

12

H.B., Docket No. 19-0405 (issued June 26, 2019).

13

5 U.S.C. § 8102(a).

14

Id. at. § 8129(a).

15
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1 (September 2018); see P.H., Docket No. 18-1539 (issued August 2, 2019).

4

the same period that wage-loss compensation was paid, the claimant was paid wage-loss
compensation under two claims for the same period, and the claimant received separation pay for
a claimed wage-loss compensation period.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly determined that appellant received an
overpayment of compensation in the amount of $8,198.70 for the period October 14, 2018 through
January 5, 2019.
As noted, Chapter 6.200 of OWCP’s procedures indicates that overpayments are not
limited to the specific listed scenarios and that additional procedures provide guidance regarding
actions based on EN1032 responses.17 The procedures, however, do not provide specific guidance
regarding an overpayment based on a suspension of compensation for failure to submit a requested
EN1032 form.
These regulations and procedures do not provide authority for OWCP to issue an
overpayment decision while a suspension of wage-loss compensation is in place. Therefore, the
Board finds that OWCP improperly determined that appellant received an overpayment of
compensation in the amount of $8,198.00 for the period October 17, 2018 through
January 5, 2019.18
CONCLUSION
The Board finds that OWCP properly determined that appellant’s compensation benefits
should be suspended effective October 14, 2018 for failure to complete a Form EN1032 as
requested. The Board further finds that OWCP improperly determined that an overpayment of
compensation occurred because OWCP failed to suspend her monetary compensation for the
period October 14, 2018 through January 5, 2019.

16

Federal (FECA) Procedure Manual, id. at Chapter 6.200.1e.

17

Supra notes 15 and 16.

18

See generally G.G., Docket No. 19-0684 (issued December 23, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.19
Issued: March 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

In light of the Board’s disposition of Issue 2, Issues 3 and 4 are rendered moot.

6

